DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on June 03, 2022.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 & 10 – 20 of U.S. Patent No. 10,939,745 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,939,745 B2 and the instant patent application 17/832,060 BOTH set forth: 
“A pouch for securely holding objects during athletic activity, the pouch comprising: an outer envelope that defines an interior chamber that has a first major surface and a second major surface; one or more foam components located within the outer envelope, the one or more foam components including a first foam layer adjacent to the first major surface of the outer envelope and a second foam layer adjacent to the second major surface of the outer envelope; an opening located on an exterior of the outer envelope providing for an object to be inserted into the interior chamber; and a one-way valve in communication with the interior chamber, wherein the opening is a resealable opening, wherein once the object is inserted into the pouch, the resealable opening is closed and sealed and the one or more foam components are compressed, wherein the compression of the one or more foam components expels air from the interior chamber of the outer envelope via the one-way valve;
  	wherein the one or more foam components is an open cell foam with a high rebound characteristic;
wherein the one or more foam components includes a plurality of lasered holes for zonal compression;  
further including a plate located between the outer envelope and the one or more foam components, the plate serving as a moderator to more evenly spread a compression force over the foam components; 
wherein the resealable opening includes a closure configured to be sealed and the closure includes one of the following closures: a zippered closure, a pressure-resealable closure, or a sliding device closure;
further including a set of straps that wrap around the outer envelope, wherein when pulling on a free end of the set of straps, the outer envelope compresses and air is expelled from the interior chamber of the outer envelope via the one-way valve;  
further including a set of cables coupled to a plurality of rigid bands that wrap around the outer envelope, wherein when pulling on a free end of the set of cables, the rigid bands tighten around the outer envelope compressing the outer envelope and air is expelled from the interior chamber of the outer envelope via the one-way valve; and 
further including a hot melt component which defines a rim of hot melt that is applied to a perimeter of the outer envelope to fixedly attach the pouch to a garment.” 
 
“A garment comprising: a garment base material that includes one or more fabric components; and a pouch releasably or fixedly attached to the garment base material, the pouch for securely holding objects during athletic activity, the pouch including: an outer envelope that defines an interior chamber that has a first major surface and a second major surface; one or more foam components located within the outer envelope, the one or more foam components including a first foam layer adjacent to the first major surface of the outer envelope and a second foam layer adjacent to the second major surface of the outer envelope; an opening located on an exterior of the outer envelope providing for an object to be inserted into the interior chamber; and a one-way valve in communication with the interior chamber, wherein the opening is a resealable opening, wherein once the object is inserted into the pouch, the resealable opening is closed and sealed and the one or more foam components are compressed, wherein the compression of the one or more foam components expels the air from the interior chamber of the outer envelope via the one-way valve;
  	wherein the pouch is releasably attached to the garment base material and includes a mechanism for releaseably and permanently connecting the pouch to the garment base material;
  	wherein the pouch is fixedly attached to the garment base material and includes a hot melt component which defines a rim of hot melt that is applied to a perimeter of the outer envelope to fixedly attach the pouch to the garment;
  	wherein the pouch is fixedly attached to the garment base material via a plurality of sewn seams onto the garment;
wherein the one or more foam components is an open cell foam with a high rebound characteristic;
  	wherein the one or more foam components includes a plurality of lasered holes for zonal compression; and
  	further including a plate located between the outer envelope and the one or more foam components, the plate serving as a moderator to more evenly spread a compression force over the foam components.”
  
“A pouch for securely holding objects during athletic activity, the pouch comprising: an outer envelope that defines an interior chamber that has a first major surface and a second major surface; one or more foam components located within the outer envelope, the one or more foam components including a first foam layer adjacent to the first major surface of the outer envelope and a second foam layer adjacent to the second major surface of the outer envelope; an opening located on an exterior of the outer envelope providing for an object to be inserted into the interior chamber; and a one-way valve in communication with the interior chamber, wherein the opening is a resealable opening, wherein once the object is inserted into the pouch, the resealable opening is closed and sealed and the one or more foam components are compressed, wherein the compression of the one or more foam components expels the air from the interior chamber of the outer envelope via the one-way valve;
further including a hot melt component which defines a rim of hot melt that is applied to a perimeter of the outer envelope to fixedly attach the pouch to a garment;
  	wherein the resealable opening includes a closure configured to be sealed and the closure includes one of the following closures: a zippered closure, a pressure-resealable closure, or a sliding device closure;
  	wherein the one or more foam components includes a plurality of lasered holes for zonal compression; and
further including a plate located between the outer envelope and the one or more foam components, the plate serving as a moderator to more evenly spread a compression force over the foam components.”

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,388,981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,388,981 B2 and the instant patent application 17/832,060 BOTH set forth: 
“A pouch for securely holding objects during athletic activity, the pouch comprising: an outer envelope that defines an interior chamber that has a first major surface and a second major surface; one or more foam components located within the outer envelope, the one or more foam components including a first foam layer adjacent to the first major surface of the outer envelope and a second foam layer adjacent to the second major surface of the outer envelope; an opening located on an exterior of the outer envelope providing for an object to be inserted into the interior chamber; and a one-way valve in communication with the interior chamber, wherein the opening is a resealable opening, wherein once the object is inserted into the pouch, the resealable opening is closed and sealed and the one or more foam components are compressed, wherein the compression of the one or more foam components expels air from the interior chamber of the outer envelope via the one-way valve;
wherein the one or more foam components is an open cell foam with a high rebound characteristic; 
wherein the one or more foam components includes a plurality of lasered holes for zonal compression; 
further including a plate located between the outer envelope and the one or more foam components, the plate serving as a moderator to more evenly spread a compression force over the foam components; 
 	wherein the resealable opening includes a closure configured to be sealed and the closure includes one of the following closures: a zippered closure, a pressure-resealable closure, or a sliding device closure;
  	further including a set of straps that wrap around the outer envelope, wherein when pulling on a free end of the set of straps, the outer envelope compresses and air is expelled from the interior chamber of the outer envelope via the one-way valve;  
further including a set of cables coupled to a plurality of rigid bands that wrap around the outer envelope, wherein when pulling on a free end of the set of cables, the rigid bands tighten around the outer envelope compressing the outer envelope and air is expelled from the interior chamber of the outer envelope via the one-way valve; 
further including a hot melt component which defines a rim of hot melt that is applied to a perimeter of the outer envelope to fixedly attach the pouch to a garment.” 
 
“A garment comprising: a garment base material that includes one or more fabric components; and a pouch releasably or fixedly attached to the garment base material, the pouch for securely holding objects during athletic activity, the pouch including: an outer envelope that defines an interior chamber that has a first major surface and a second major surface; one or more foam components located within the outer envelope, the one or more foam components including a first foam layer adjacent to the first major surface of the outer envelope and a second foam layer adjacent to the second major surface of the outer envelope; an opening located on an exterior of the outer envelope providing for an object to be inserted into the interior chamber; and a one-way valve in communication with the interior chamber, wherein the opening is a resealable opening, wherein once the object is inserted into the pouch, the resealable opening is closed and sealed and the one or more foam components are compressed, wherein the compression of the one or more foam components expels the air from the interior chamber of the outer envelope via the one-way valve;
wherein the pouch is releasably attached to the garment base material and includes a mechanism for releaseably and permanently connecting the pouch to the garment base material;
  	wherein the pouch is fixedly attached to the garment base material and includes a hot melt component which defines a rim of hot melt that is applied to a perimeter of the outer envelope to fixedly attach the pouch to the garment;
  	wherein the pouch is fixedly attached to the garment base material via a plurality of sewn seams onto the garment;
wherein the one or more foam components is an open cell foam with a high rebound characteristic;
  	wherein the one or more foam components includes a plurality of lasered holes for zonal compression;
further including a plate located between the outer envelope and the one or more foam components, the plate serving as a moderator to more evenly spread a compression force over the foam components.”
  
“A pouch for securely holding objects during athletic activity, the pouch comprising: an outer envelope that defines an interior chamber that has a first major surface and a second major surface; one or more foam components located within the outer envelope, the one or more foam components including a first foam layer adjacent to the first major surface of the outer envelope and a second foam layer adjacent to the second major surface of the outer envelope; an opening located on an exterior of the outer envelope providing for an object to be inserted into the interior chamber; and a one-way valve in communication with the interior chamber, wherein the opening is a resealable opening, wherein once the object is inserted into the pouch, the resealable opening is closed and sealed and the one or more foam components are compressed, wherein the compression of the one or more foam components expels the air from the interior chamber of the outer envelope via the one-way valve;
  	further including a hot melt component which defines a rim of hot melt that is applied to a perimeter of the outer envelope to fixedly attach the pouch to a garment; 
  	wherein the resealable opening includes a closure configured to be sealed and the closure includes one of the following closures: a zippered closure, a pressure-resealable closure, or a sliding device closure;
 	wherein the one or more foam components includes a plurality of lasered holes for zonal compression; and
  	further including a plate located between the outer envelope and the one or more foam components, the plate serving as a moderator to more evenly spread a compression force over the foam components.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “The pouch from claim 9, further including” renders the claim to be vague and indefinite because it is UNCLEAR to which aforementioned structure(s) is being encompassed with such language.
Claim 15 depends from Independent claim 9 which sets forth: “A garment comprising:” in the Pre-amble.  
Therefore, the phrase “the pouch from claim 9, further including as recited in Claim 15, line 1 is UNCLEAR.  Further clarification is required.
To rectify the indefinite issue, it appears that the language of Claim 15, line 1 should be changed or amended to - - The garment from claim 9, further including - -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, 5, 6, 16, 18, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,620,633) to Lookholder in view of (U.S> Patent Publication Number 2010 / 0300919 A1) to Alipour.
Regarding claim 1, Lookholder discloses the pouch (11) comprising: 
the outer envelope (12) that defines the interior chamber (i.e. Interior Middle Cavity Portion of (11) in Figure 3) that has the first major surface (i.e. Left Interior Surface of (12) in Figure 3) and the second major surface (i.e. Right Interior Surface of (12) in Figure 3); 
one or more foam components (23) located within the outer envelope (12), the one or more foam components (23) including the first foam layer (i.e. Left (23) in Figures 3 & 4) adjacent to the first major surface (i.e. Left Interior Surface of (12) in Figure 3) of the outer envelope (12) and the second foam layer (i.e. Right (23) in Figures 3 & 4) adjacent to the second major surface (i.e. Right Interior Surface of (12) in Figure 3) of the outer envelope (12); 
the opening (16) located on the side of the outer envelope (12) (See Figures 3 & 4) providing the opening (16) for an object (19) to be inserted into the interior chamber (i.e. Interior Middle Cavity of (11) in Figure 3); and 
the one-way valve (26 or 31 or 33) in communication with the interior chamber (i.e. Interior Middle Cavity of (11) in Figure 3), 
wherein the opening (16) is the sealable opening (i.e. via Adhesive (14) in Figures 3 & 4), wherein once the object (19) is inserted into the pouch (11), the sealable opening (14) is closed and sealed and the one or more foam components (23) are compressed, wherein the compression of the one or more foam components (23) expels the air from the interior chamber (i.e. Interior Middle Portion of (11) in Figure 3) of the outer envelope (12) via the one-way valve (26 or 31 or 33) (See Figures 1, 3, 4, 5, 8 & 9).  
However, Lookholder does not explicitly disclose re-sealable opening (14) (i.e. via Adhesive) (See Column 2, lines 56 – 59) located on the exterior of the outer envelope.
Alipour teaches the re-sealable opening (110) located on the exterior of the outer envelope (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the re-sealable opening as taught by Alipour with the pouch of Lookholder in order to provide quick and easy fastening and un-fastening.

Regarding claim 2, Lookholder discloses the pouch (11) wherein the one or more foam components (23) is the open cell foam with the high rebound characteristic (See Column 3, lines 13 – 31).  

Regarding claim 3, Lookholder discloses the pouch (11) wherein the one or more foam components (23) includes the plurality of lasered holes for zonal compression (See Figure 4).  

Regarding claim 4, Lookholder discloses the pouch (11) further including the plate (i.e. Left & Right (15) in Figures 3 & 4) located between the outer envelope (12) and the one or more foam components (23), the plate (i.e. Left & Right (15) in Figures 3 & 4) serving as the moderator to more evenly spread the compression force (See Figure 4) over the foam components (23).  

Regarding claim 5, Lookholder as modified by Alipour discloses wherein the resealable opening (110) includes the closure (See Figure 1) configured to be sealed and the closure includes one of the following closures: the pressure re-sealable closure. 

Regarding claim 6, Lookholder discloses further includes the set of straps (i.e. Upper & Lower (34) in Figure 8) that wrap around the outer envelope (12), wherein when pulling on the free end of the set of straps (i.e. Upper & Lower (34) in Figure 8), the outer envelope (12) compresses and the air is expelled from the interior chamber (i.e. Interior of (11) in Figure 6) of the outer envelope (12) via the one-way valve (33) (See Figures 8 & 9).  

Regarding claim 16, Lookholder discloses the pouch (11) for securely holding objects (19) during athletic activity, the pouch (11) comprising: 
the14PATENTAttorney Docket No. 005127.02507/180130US02 outer envelope (12) that defines the interior chamber (i.e. Interior Middle Cavity Portion of (11) in Figure 3) that has the first major surface (i.e. Left Interior Surface of (12) in Figure 3) and the second major surface (i.e. Left Interior Surface of (12) in Figure 3); 
one or more foam components (23) located within the outer envelope (12), the one or more foam components (23) including the first foam layer (i.e. Left (23) in Figures 3 & 4) adjacent to the first major surface (i.e. Left Interior Surface of (12) in Figure 3) of the outer envelope (12) and the second foam layer (i.e. Right (23) in Figure 3 & 4) adjacent to the second major surface (i.e. Right Interior Surface of (12) in Figure 3) of the outer envelope (12);
the opening (16) located on the side of the outer envelope (12) (See Figure 3) providing for an object (19) to be inserted into the interior chamber (i.e. Interior Middle Cavity Portion of (11) in Figure 3); and 
the one-way valve (26 or 31 or 33) in communication with the interior chamber, 
wherein the opening (16) is sealable opening (i.e. via (14) in Figures 3 & 4), wherein once the object (19) is inserted into the pouch, the sealable opening (i.e. via (14) in Figures 3 & 4) is closed and sealed (See Figure 4) and the one or more foam components (23) are compressed, wherein the compression of the one or more foam components (23) expels the air from the interior chamber (i.e. Interior Middle Cavity Portion of (11) in Figure 3) of the outer envelope (12) via the one-way valve (26 or 31 or 33).
However, Lookholder does not explicitly disclose re-sealable opening located on the exterior of the outer envelope.
Alipour teaches the re-sealable opening (110) located on the exterior of the outer envelope (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the re-sealable opening as taught by Alipour with the pouch of Lookholder in order to provide quick and easy fastening and un-fastening.

Regarding claim 18, Lookholder as modified by Alipour discloses wherein the resealable opening (110) includes the closure (See Figure 1) configured to be sealed and the closure includes one of the following closures: the pressure re-sealable closure. 

Regarding claim 19, Lookholder discloses the pouch (11) wherein the one or more foam components (23) includes the plurality of lasered holes for zonal compression (See Figure 4).  

Regarding claim 20, Lookholder discloses the pouch (11) further including the plate (i.e. Left & Right (15) in Figures 3 & 4) located between the outer envelope (12) and the one or more foam components (23), the plate (i.e. Left & Right (15) in Figures 3 & 4) serving as the moderator to more evenly spread the compression force (See Figure 4) over the foam components (23).  

Claim 9, 10, 12, 13, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,620,633) to Lookholder, (U.S. Patent Publication Number 2010 / 0300919 A1) to Alipour and (U.S. Patent Number 8,925,115 B1) to Hanna et al.
Regarding claim 9, Lookholder discloses the pouch (11) for securely holding objects during athletic activity, the pouch (11) including: 
an outer envelope (12) that defines an interior chamber (i.e. Interior Middle Cavity Portion of (11) in Figure 3) that has the first major surface (i.e. Left Interior Surface of (12) in Figure 3) and the second major surface (i.e. Right Interior Surface of (12) in Figure 3); 
one or more foam components (23) located within the outer envelope (12), the one or more foam components (23) including the first foam layer adjacent to the first major surface (i.e. Left Interior Surface of (12) in Figure 3) of the13PATENTAttorney Docket No. 005127.02507/180130US02 outer envelope (12) and the second foam layer adjacent to the second major surface of the outer envelope (12); 
the opening (16) located on the side of the outer envelope (12) (See Figure 3) providing for an object (19) to be inserted into the interior chamber (i.e. Interior Middle Cavity Portion of (11) in Figure 3); and 
the one-way valve (26 or 31 or 33) in communication with the interior chamber, 
wherein the opening (16) is sealable opening (i.e. via (14) in Figures 3 & 4), wherein once the object (19) is inserted into the pouch, the sealable opening (i.e. via (14) in Figures 3 & 4) is closed and sealed (See Figure 4) and the one or more foam components (23) are compressed, wherein the compression of the one or more foam components (23) expels the air from the interior chamber (i.e. Interior Middle Cavity Portion of (11) in Figure 3) of the outer envelope (12) via the one-way valve (26 or 31 or 33).
However, Lookholder does not explicitly disclose re-sealable opening located on the exterior of the outer envelope.
Alipour teaches the re-sealable opening (110) located on the exterior of the outer envelope (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the re-sealable opening as taught by Alipour with the pouch of Lookholder in order to provide quick and easy fastening and un-fastening.
	However, Lookholder does not disclose the garment comprising: the garment base material that includes one or more fabric components; and the pouch releasably or fixedly attached to the garment base material.
	Hanna et al., teaches the garment (10) base material that includes one or more fabric components; and the pouch (20) releasably or fixedly attached to the garment (10) base material (See Figures 1, 3 & 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the garment comprising: the garment base material that includes one or more fabric components; and the pouch releasably or fixedly attached to the garment base material as taught by Hanna et al., with the pouch of Lockholder in order to provide hands free storage for first aid material.

Regarding claim 10, Lookholder as modified by Hanna discloses wherein the pouch (20) is releasably attached to the garment base material and includes the mechanism for releaseably and permanently connecting the pouch to the garment base material (See Figures 1 – 4).  

Regarding claim 12, Lookholder as modified by Hanna discloses wherein the pouch (20) is fixedly attached to the garment base material via the plurality of sewn seams onto the garment (See Figures 1 – 4).  

Regarding claim 13, Lookholder discloses wherein the one or more foam components (23) is the open cell foam with the high rebound characteristic (See Column 3, lines 13 – 31).  

  	Regarding claim 14, Lookholder discloses wherein the one or more foam components (23) includes the plurality of lasered holes for zonal compression (See Figure 4).  

Regarding claim 15, Lookholder the pouch (11) discloses further including the plate (i.e. Left & Right (15) in Figures 3 & 4) located between the outer envelope (12) and the one or more foam components (23), the plate (i.e. Left & Right (15) in Figures 3 & 4) serving as the moderator to more evenly spread the compression force (See Figure 4) over the foam components (23).  

Allowable Subject Matter
Claims 7, 8, 11 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734